Citation Nr: 1034725	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-11 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a May 
1998 rating decision denying service connection for the cause of 
the Veteran's death.  

2.  Entitlement to an effective date prior to August 24, 2006, 
for service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1940 to July 1964.  
He died in March 1998.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 rating decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  That decision found 
that there was not CUE in the May 1998 rating decision denying 
service connection for the cause of the Veteran's death, and 
granted service connection for the cause of the Veteran's death 
and assigned it an August 24, 2006 effective date, the date the 
appellant filed a claim to reopen.  A notice of disagreement was 
received in August 2008, a statement of the case was issued in 
January 2009, and a substantive appeal was received in March 
2009.  The appellant seeks an earlier effective date for the 
grant of service connection for the cause of the Veteran's death 
either through a finding that there was clear and unmistakable 
error (CUE) in the May 1998 rating decision, or through the 
provisions of 38 C.F.R. § 3.156 (2009).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (9).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran died in March 1998, and the appellant's original 
claim of entitlement to service connection for the cause of the 
Veteran's death was received on March 24, 1998.  Her claim (which 
did not reference exposure to radiation) was denied by the RO in 
May 1998 on the basis of an absence of a nexus to service for the 
Veteran's fatal pharyngeal cancer.  That decision was not 
appealed.

2.  The May 1998 RO rating decision which denied service 
connection for the cause of the Veteran's death considered the 
correct evidence and law as it then existed, and it did not 
involve an error that would undebatably lead to a different 
result if such error were corrected.

3.  On August 24, 2006, a written communication was received from 
the appellant requesting that the cause of death claim be 
reopened based on the Veteran's exposure to radiation.  

4.  The Veteran's participation in Operation CASTLE, a 
"radiation-risk activity" under 38 U.S.C.A. § 1112 (West 2002) 
and 38 C.F.R. § 3.309 (2009), was subsequently confirmed by the 
service department; the RO granted service connection for the 
cause of the Veteran's death based on a presumption that 
radiation exposure caused his fatal pharangeal cancer, effective 
from August 24, 2006. 

5.  In connection with her 1998 claim, the appellant failed to 
provide sufficient information for VA to identify and obtain 
records pertaining to the Veteran's participation in a 
"radiation-risk activity" from the service department.  


CONCLUSIONS OF LAW

1.  The May 1998 rating decision which denied entitlement to 
service connection for the cause of the Veteran's death was not 
clearly and unmistakably erroneous.  38 C.F.R. § 3.105 (2009).

2.  The criteria for an effective date prior to August 24, 2006 
for the grant of service connection for the cause of the 
Veteran's death are not met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.156, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letters 
dated in October 2006 and April 2007.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, as is required by Dingess, the Board notes 
that the RO granted service connection for the cause of the 
Veteran's death in May 2008, and that the effective date matter 
is a downstream issue.   The Court has held that, "once a 
decision awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has served 
its purpose, and its application is no longer required because 
the claim has already been substantiated."  

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment and personnel records; assisted the 
appellant in obtaining evidence; and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and the 
appellant has not contended otherwise.  The Board notes that CUE 
claims are limited to evidence of record at the time of the 
allegedly CUE decision.  Accordingly, there is no further duty to 
assist the appellant regarding the CUE claim.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

CUE claim

The RO denied service connection for the cause of the Veteran's 
death in May 1998.  The appellant did not file a timely notice of 
disagreement to initiate an appeal, and the May 1998 rating 
decision became final.  38 U.S.C.A. § 7105(c).  The appellant is 
now claiming that the May 1998 rating decision involved CUE for 
not granting service connection for the cause of the Veteran's 
death.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In order 
for a claim of CUE to be valid, there must have been an error in 
the prior adjudication of the claim; either the correct facts, as 
they were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied.  Phillips v. Brown, 10 Vet.App. 25, 31 
(1997); Damrel v. Brown, 6 Vet.App. 242, 245 (1994); Russell v. 
Principi, 3 Vet.App. 310, 313-14 (1992) (en banc).  Further, the 
error must be 'undebatable' and of the sort which, had it not 
been made, would have manifestly changed the outcome at the time 
it was made, and a determination that there was CUE must be based 
on the record and law that existed at the time of the prior 
adjudication in question.  Id.  Simply to claim CUE on the basis 
that the previous adjudication improperly weighed and evaluated 
the evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of 'failure to follow the 
regulations' or 'failure to give due process,' or any other 
general, non-specific claim of 'error' meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet.App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation of 
facts.  Oppenheimer v. Derwinski, 1 Vet.App. 370, 372 (1991).  It 
is a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the error.  Fugo, 6 Vet.App. at 43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended. For the purpose of authorizing benefits, the 
rating decision which constitutes a reversal of a prior decision 
on the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  38 
C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at that time were 
incorrectly applied;

(2) the error must be 'undebatable' and of the sort 'which, had 
it not been made, would have manifestly changed the outcome at 
the time it was made'; and

(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Damrel, 6 Vet.App. at 245, quoting Russell, 3 
Vet.App. at 313-14.

The revision of a final rating decision based on CUE generally 
will involve the assignment of an earlier effective date for 
those benefits involved because the governing regulation requires 
that benefits be paid 'as if the corrected decision had been made 
on the date of the reversed decision.'  38 C.F.R. § 3.105(a).

The RO denied service connection for the cause of the Veteran's 
death in May 1998.  At the time, the evidence had shown that the 
Veteran had died from metastatic palatal cancer in March 1998.  
The appellant had filed a claim for service connection for the 
cause of the Veteran's death in March 1998, without specifying 
how the Veteran's death was service-connected.  The Veteran's 
fatal palatal cancer had not been manifest in service or to a 
degree of 10 percent within one year of service discharge, and no 
medical evidence linked it to service.  Furthermore, it had not 
been service-connected during the Veteran's lifetime.  The 
appellant did not appeal that decision.

The appellant applied to reopen her claim for service connection 
for the cause of the Veteran's death on August 24, 2006 and 
furnished proof that the Veteran participated in Operation CASTLE 
and that his fatal palatal cancer was a form of pharyngeal cancer 
presumptively service-connected based on participation in a 
"radiation-risk activity" under 38 U.S.C.A. § 1112 and 
38 C.F.R. § 3.309.  The RO granted the reopened claim and 
assigned an August 24, 2006 effective date for the grant.  

In August 2008, the appellant claimed that the May 1998 RO rating 
decision was factually wrong for denying service connection for 
the cause of the Veteran's death because the Veteran died from a 
presumptively service-connected condition, cancer of the pharynx, 
and he participated in Operation CASTLE.  She argued in March 
2009 that the failure to claim radiation exposure as the cause of 
the Veteran's death in 1998 was irrelevant.  In April 2009, she 
stated that a thorough review of the Veteran's military record by 
VA would have made it clear that the claim should have been 
treated as a presumptive radiation claim.  She argued that if VA 
had had the Veteran's letter of participation in Operation CASTLE 
prior to the May 1998 rating decision, it would have granted her 
dependency and indemnity compensation claim in May 1998.  

Based on the evidence which was of record at the time of the May 
1998 rating decision, and the law as it stood at that time, the 
Board concludes that the May 1998 rating decision did not contain 
CUE.  The Veteran's fatal palatal cancer was not shown to have 
been incurred in service, and there was no evidence tying it to 
service through either the one year presumption rule or the 
radiation presumption rule.  The evidence merely showed that the 
Veteran had died from it years after service, with no 
relationship to service shown.  The appellant's assertion that VA 
failed to review the Veteran's entire service record amounts to 
an assertion that VA breached its duty to assist the appellant 
with her claim, as service reports showing the Veteran 
participated in a "radiation-risk activity" were not of record at 
the time of the May 1998 decision.  However, the Court has held 
that a breach of a duty to assist can not be CUE.  Caffrey v. 
Brown, 6 Vet. App.377 (1994).  Moreover, the Court has held that 
the duty to assist has limits.  In Wood v. Derwinski, 1 Vet. 
App.190, 193 (1991), the Court has noted that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes help, 
he cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining the 
putative evidence."  In connection with the 1998 claim, the 
appellant never even suggested radiation exposure much less claim 
that the Veteran had participated in a "radiation-risk activity.  
The fact that she did not claim radiation exposure in 1998 is not 
irrelevant, because no evidence was of record at the time of the 
May 1998 decision showing that the Veteran had been exposed to 
radiation in service.  The May 1998 RO rating decision which 
denied service connection for the cause of the Veteran's death 
was based on the evidence and law as it then existed.    Since 
the May 1998 rating decision did not contain CUE, it may not be 
reversed.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  

Effective date for cause of the death

The appellant seeks the month following the Veteran's death as 
the effective date for service connection for the cause of the 
Veteran's death, as her original claim was filed within one year 
of the Veteran's death.  

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a claim 
reopened after final adjudication . . . of compensation . . . 
shall be fixed in accordance with the facts found, but shall not 
be earlier than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation, 38 C.F.R. § 
3.400, similarly states that the effective date "will be the date 
of receipt of the claim or the date entitlement arose, whichever 
is the later."  It provides an exception for an effective date 
for service connection for the cause of the Veteran's death when 
the claim was filed within one year of the date of the Veteran's 
death, in which case the effective date is the date of death.  38 
C.F.R. § 3.400.

Normally, after a decision becomes final, the effective date of a 
claim to reopen shall not be earlier than the date of the 
reopened claim.  38 C.F.R. § 3.400. 

However, an exception to this rule exists under 38 C.F.R. § 
3.156(c).  At the time of the August 2006 application to reopen, 
the provisions of 38 C.F.R. § 3.156(c) stated that where new and 
material evidence consisted of a supplemental report from the 
service department received before or after the decision had 
become final, the former decision was to be reconsidered by the 
adjudicating agency of original jurisdiction (AOJ).  This 
included official service department records which presumably had 
been misplaced and now been located and forwarded to VA.  

38 C.F.R. § 3.156(c) was amended, effective October 6, 2006.  See 
71 Fed. Reg. 52455- 52457 (Sep. 6, 2006).  The new subparagraph 
(c) reads:

(c) Service department records. (1) Notwithstanding any other 
section in this part, at any time after VA issues a decision on a 
claim, if VA receives or associates with the claims file relevant 
official service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim, notwithstanding paragraph (a) of 
this section [which requires receipt of new and material evidence 
in order to reopen a finally adjudicated claim]. Such records 
include, but are not limited to: (i) Service records that are 
related to a claimed in-service event, injury, or disease, 
regardless of whether such records mention the veteran by name, 
as long as the other requirements of paragraph (c) of this 
section are met; (ii) Additional service records forwarded by the 
Department of Defense or the service department to VA any time 
after VA's original request for service records; and (iii) 
Declassified records that could not have been obtained because 
the records were classified when VA decided the claim. (2) 
Paragraph (c)(1) of this section does not apply to records that 
VA could not have obtained when it decided the claim because the 
records did not exist when VA decided the claim, or because the 
claimant failed to provide sufficient information for VA to 
identify and obtain the records from the respective service 
department, the Joint Services Records Research Center, or from 
any other official source. (3) An award made based all or in part 
on the records identified by paragraph (c)(1) of this section is 
effective on the date entitlement arose or the date VA received 
the previously decided claim, whichever is later, or such other 
date as may be authorized by the provisions of this part 
applicable to the previously decided claim.  The provisions have 
retroactive effect.  

The preamble in the proposal for new 38 C.F.R. § 3.156(c) 
contains a full explanation of the bases for the change in 
regulation.  See 70 Fed. Reg. 35,388-35,390 (June 20, 2005).  The 
preamble notes that the use of the words "new and material 
evidence" were confusing as they inferred that VA may reopen a 
claim when service department records were received that were not 
available before.  The effective date of such a claim would be 
the date of the reopened claim.  It was noted that, in practice, 
when VA received service department records that were previously 
unavailable at the time of the prior decision, VA reconsidered 
the prior decision.  The effective date assigned would relate 
back to the date of the original claim, or date entitlement 
arose, whichever is later.  The effective date would not be 
limited to the date of the claim to reopen.

The change was intended to broaden the description of service 
department records to include unit records, such as those 
received from the Joint Services Records Research Center (JSRCC) 
that pertain to military experiences claimed by a Veteran.  It 
was noted that such evidence may be particularly valuable in 
connection with claims for benefits for posttraumatic stress 
disorder.  See 70 Fed. Reg. 35,388.

In this case, the RO received the appellant's original claim on 
March 24, 1998.  Evidence had previously shown that the Veteran 
died on March 13, 1998 from a form of pharyngeal cancer, which is 
presumptively service-connectable under the provisions of 
38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309, given 
participation in a "radiation-risk activity".  However, evidence 
submitted had not previously shown a nexus between the Veteran's 
service and the cause of his death.  In fact, the appellant had 
not even claimed that the Veteran's death had been caused by 
radiation exposure.  The provisions of 38 U.S.C.A. § 1112 and 
38 C.F.R. § 3.309 indicate that participation in Operation CASTLE 
qualifies as participation in a "radiation-risk activity".  Proof 
that the Veteran participated in Operation CASTLE was furnished 
by the appellant when she applied to reopen in August 2006, after 
the May 1998 decision on her original claim had become final.  
That proof was in the form of a service department document 
indicating that the Veteran had participated in Operation CASTLE 
in 1954.   

The service department document, coupled with the provisions of 
38 U.S.C.A. § 1112 and 38 C.F.R. §§ 3.307, 3.309, and the 
Veteran's death certificate indicating that he died from a form 
of pharyngeal cancer, serve to presumptively link the Veteran's 
death to his service.  

In light of this, and the effect of 38 C.F.R. § 3.156(c), an 
effective date of March 14, 1998 for the cause of the Veteran's 
death would be warranted, were it not for the exception to 
38 C.F.R. § 3.156(c)(1) in 38 C.F.R. § 3.156(c)(2) which 
indicates that 38 C.F.R. § 3.156(c)(1) does not apply to records 
that VA could not have obtained when it decided the claim because 
the records did not exist when VA decided the claim, or because 
the claimant failed to provide sufficient information for VA to 
identify and obtain the records from the respective service 
department, the Joint Services Records Research Center, or from 
any other official source [emphasis added].  Records of radiation 
exposure or participation in a "radiation-risk activity" are not 
commonly associated with a Veteran's claims folder unless there 
is a need for them, as is recognized at 71 Fed. Reg. 52456 (Sept. 
6, 2006), when 38 C.F.R. § 3.156 was amended in September 2006.  
In this case, the appellant had not claimed or in any way 
suggested that the Veteran had been exposed to radiation in 
service when she filed her claim in 1998.  As such, the appellant 
effectively failed to provide VA with sufficient information at 
the time of her 1998 claim for VA to identify and obtain from the 
service department records showing the Veteran participated in 
Operation CASTLE.  It may be that the appellant herself was not 
aware that the Veteran had participated in Operation CASTLE at 
the time she filed the 1998 claim.  At any rate, the provisions 
of 38 C.F.R. § 3.156(c)(1) do not apply because (for whatever 
reason) she did not provide sufficient information for VA to 
identify and obtain service records documenting radiation 
exposure.  Therefore, an effective date prior to the August 24, 
2006, date of receipt of the application to reopen the claim for 
service connection for the cause of the Veteran's death is not 
warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 


ORDER

The claim of CUE in the May 1998 rating decision denying service 
connection for the cause of the Veteran's death is denied.  

An effective date prior to August 24, 2006 for service connection 
for the cause of the Veteran's death is denied.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


